DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Korean references included in the IDS filed 5 February 2021 are considered to the extent that they were not considered to prevent allowance in a Korean application sharing priority to an Indian application that the instant application also claims priority to.  See MPEP 609.04(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Sean Quinn, on 25 March 2021.

The application has been amended as follows: 
1. 	A method in an electronic device, comprising:
obtaining, by at least one processor, context information including network information including a network connection status and storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage;

performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file,
wherein the storage space information is related to remaining storage space in the storage, and
the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.

2. 	(Cancelled).

3. 	(Cancelled).

4. 	The method of claim 1,
wherein the predetermined network is a Wi-Fi network.

5. 	The method of claim 1,
wherein the performing movement  comprises performing transmission by the electronic device, the at least one file to the cloud server in the predetermined network based on a determination that the electronic device is connected to the predetermined network according to the network information including  the network connection status.

6. 	(Cancelled).	


at least one processor configured to: 
obtain context information including network information including a network connection status and storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage, 
determine whether to perform movement of at least one file based on at least one of the user profile information including the user option of whether to move the at least a portion of the plurality of files and the context information, and 
perform movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file,
wherein the storage space information is related to remaining storage space in the storage, and
the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.

8. 	(Cancelled).

9. 	(Cancelled).

10. 	The electronic device of claim 7,
wherein the predetermined network is a Wi-Fi network.

11. 	The electronic device of claim 7, 


12. 	(Cancelled).	

13. 	A non-transitory computer readable recording medium having recorded ‎thereon a program for executing the method of claim 1.‎

14. 	The method of claim 1,
wherein the user profile information further includes information about the number of times that a user accesses the at least one file among the plurality of files, and
wherein the determining of whether to perform movement of the at least one file comprises:
determining the at least one file among the plurality of files based on information about the number of times that a user accesses the at least one file among the plurality of files; and
determining whether to perform the movement of the at least one file based on the user profile information including the user option of whether to move the at least a portion of the plurality of files.

15. 	(Cancelled).

16. 	The electronic device of claim 7,
wherein the user profile information further includes information about the number of times that a user accesses the at least one file among the plurality of files, and

the at least one processor determines the at least one file among the plurality of files based on information about the number of times that a user accesses the at least one file among the plurality of files, and determines whether to perform the movement of the at least one file based on the user profile information including the user option of whether to move the at least a portion of the plurality of files.

17. 	The method of claim 1, wherein the user option of whether to move the at least a portion of the plurality of files is selected by a user. 

18. 	The method of claim 1, wherein the method further comprises receiving user input in response to determining to perform movement of the at least one file, and the performing of movement of the at least one file to the cloud server comprises performing, by the at least one processor, movement of the at least one file to a cloud server in response to the determining to perform movement of the at least one file and the receiving the user input. 

19. 	The method of claim 1, wherein the performing of movement of the at least one file to the cloud server further comprises determining a cloud server which includes a storage for the at least one file from a plurality of storages based on the network information including the network connection status.

20.	A method in an electronic device, comprising:

determining, by the at least one processor, whether to perform movement of at least one file based on at least one of the user profile information including the user option of whether to move the at least a portion of the plurality of files and the context information; and
performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file,
wherein the movement of the at least one file comprises transmission of the at least file to the cloud server and deletion of the at least one file in the storage of the electronic device,
wherein the storage space information is related to remaining storage space in the storage, and 
the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant amendments perfect the claim of priority, and thereby disqualify Yan as prior art.  The prior art does not teach determining to move a file from a device to a cloud server based on remaining storage space on the device and the device being connected to a predetermined network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159